Title: To George Washington from Christopher Gist, 3 September 1758
From: Gist, Christopher
To: Washington, George

 

Dr Sir
Camp at Rays Town Sepr 3d 1758

   
I am Sorry to inform you we have at this time in camp three French Spys as I take them to be, at Least they have been takeing our people Prisoners & at this time one of them, has 3 English Prisoners & I am afraid all I can & have Said will be of no weight, with those in command here never the less I Shall press every thing I think for our good. pray forward the inclos’d. Dr Sir yr Most Hume Servt

Christ: Gist

